Appeal by the State Tax Commission from an order of the Surrogate’s Court, Orange County, sustaining the appeal of the respondent-executor from a pro forma order fixing the estate tax 'of the decedent by increasing the deductions allowable. Order unanimously affirmed, with costs. Decedent died a resident of this State. At the time of her death she owned real property in Rhode Island. During her lifetime she ordered repairs made to that property. There were also other expenses incurred during her lifetime for maintenance of the property. The executor paid the cost of these repairs and the other expenses incurred for maintenance. The transfer tax appraiser refused to allow these sums as a deduction from the gross estate under the provisions of section 249-s of the Tax Law. On appeal by the executor from the pro forma order entered on the appraiser’s report, the Surrogate sustained the appeal and allowed the deductions. In our opinion the deductions were properly allowed. Present — Lewis, P. J., Carswell, Johnston, Adel and Wenzel, JJ. [188 Misc. 54.] [See post, p. 967.]